Citation Nr: 0504243	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1972 and from January 1973 to January 1990.  The veteran died 
in May 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

REMAND

The veteran died in May 2002.  The death certificate lists 
the cause of death as multiple myeloma.  A June 1998 rating 
decision denied service connection for plasmacytoma because 
there was no evidence of linkage to the in-service lipoma 
removal or medical evidence of a nexus to service.  
Accordingly, service connection is not warranted for multiple 
myeloma on a direct basis.

However, the veteran's representative has argued that the 
veteran served in Vietnam during the Vietnam era.  Neither 
the veteran, during his lifetime, nor the appellant has 
specifically claimed service in Vietnam, although the veteran 
did indicate service in Thailand.  The veteran's VA Form DD 
214 reveals that the veteran was awarded the Vietnam Service 
Medal with one bronze star; the Republic of Vietnam Gallantry 
Cross with Palm; and the Republic of Vietnam Campaign Medal.  
While these medals may indicate service in Vietnam, they are 
not conclusive evidence of such service.  M21-1, Part III, 
Para. 4.24 (e)(1).

In light of the fact that pertinent law and regulations 
provide that multiple myeloma is recognized as a disease 
which is presumed to be related to exposure to chemical 
herbicides in Vietnam, the question of whether the veteran 
served in Vietnam is pivotal to the case.  

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of the 
veteran's service personnel records to 
determine whether he had service in the 
Republic of Vietnam within the provisions 
of 38 C.F.R. 3.307(a)(6)(iii).   
 
2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


